DETAILED ACTION

Application Status
	Claims 1-6 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/19/2020 and 08/22/2019 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (JP 2018138411 A) in view of Baergman (WO 9947383 A1).
With respect to claim 1, Maekawa discloses: A control device (50, Fig. 2) for a vehicle seat belt (16, Fig. 1), comprising: a retraction unit (18) that is configured to retract a seat belt through use of a driving force of a motor (52) and to stop retracting the seat belt when the motor is stopped from being driven; an acceleration measurement unit (54) that is configured to measure an acceleration of a vehicle; and a control unit (50) that is configured to stop driving the motor when the acceleration measured by the acceleration measurement unit during driving of the motor has remained lower than a first set acceleration for at least a first set time (see paragraph [0043]), and to continue to drive the motor at least either when the acceleration has remained lower than the first set acceleration for a time shorter than the first set time,.
Regarding the limitation that the control unit is configured to “continue to drive the motor…when the acceleration has remained lower than the first set acceleration for a time shorter than the first time”; since the control device disclosed by Maekawa stops the motor only when the acceleration has been below a set threshold for a predetermined time, the control device will continue to drive the motor when the acceleration has been below a set threshold for any time shorter than the predetermined time, and accordingly the limitation is met by Maekawa. 
Maekawa does not disclose: a state detection unit that is configured to detect whether or not the vehicle is in a stable state while running and accordingly also doesn’t disclose that the motor is stopped when the vehicle has remained in the stable state detected by the state detection unit for at least a second set time. 
Baergman discloses a control device for a vehicle seatbelt comprising a state detection unit (5, Fig. 1) that is configured to detect whether or not the vehicle is in a stable state (ay < ai) while running. y exceeds a threshold value ai.
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Maekawa in view of Baergman to have a state detection unit that is configured to detect whether or not the vehicle is in a stable state and to have the control unit stop driving the motor when the vehicle has remained in the stable state detected by the state detection unit for at least a second set time to arrive at the claimed invention. Such person would have been motivated to add the state detection unit to enable the activation of the seatbelt retraction unit in additional scenarios in which the retraction unit can improve the safety of a vehicle occupant thereby increasing the safety advantages offered by the control device. A person seeking to modify Maekawa in view of Baergman would have also found it obvious to stop driving the motor when the vehicle has remained in the stable state detected by the state detection unit for at least a second set time because Maekawa discloses that the control device is configured to stop driving the motor when the acceleration is measured below a threshold for a predetermined amount of time and teaches that comparing a vehicle measurement to a threshold value over time allows a controller to determine whether or not a situation requiring activation of a retraction unit has actually ended (see paragraph [0086]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Baergman as applied to claim 1 above, and further in view of Yano (EP 1486382 A2).
With respect to claim 2, Maekawa in view of Baergman disclose all of the features as set forth above but is silent in teaching: a vehicle speed sensor that is configured to measure a speed of the vehicle; and a steering angle sensor that is configured to measure a steering angle of the vehicle, wherein the state detection unit is configured to detect a running state of the vehicle as the stable state when an estimated acceleration obtained based on the speed and the steering angle is equal to or lower than a second set acceleration, and to detect the running state of the vehicle as an unstable state when 
Yano discloses a known method of estimating lateral acceleration of a vehicle using information from a vehicle speed sensor and a steering angle sensor (see paragraph [0021]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Maekawa in view of Baergman in further view of Yano by substituting the direct lateral acceleration measurement of Baergman for the known lateral acceleration estimation taught by Yano because such a modification is a simple substitution of one known element for another to obtain predictable results. Such a person would predict that estimating lateral acceleration instead of measuring directly would have minimal effect on the operation of the control device. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Baergman as applied to claim 1 above, and further in view of Sawatari (EP 0800970 A1).
With respect to claim 3, Maekawa in view of Baergman disclose all of the features above but is silent in teaching: the vehicle is further provided with a side skid suppression unit configured to suppress a side skid of the vehicle and to output an actuation signal to the state detection unit in suppressing the side skid, and the state detection unit is configured to detect a running state of the vehicle as the stable state when the actuation signal is not input to the state detection unit, and to detect the running state of the vehicle as an unstable state when the actuation signal is input to the state detection unit.
Sawatari discloses a control device for a vehicle seatbelt provided with a side skid suppression unit wherein the control device is configured to activate a belt retractor unit when the side skid suppression unit detects skidding (see Col. 6, LL. 9-15). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Maekawa in view of Baergman in further view of Sawatari to have a side skid suppression unit that outputs an actuation signal to the state detection unit, and have the state detection unit configured .

Allowable Subject Matter
Claims 4, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses control systems for seatbelt pretensioners in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616